Citation Nr: 9915247	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-27 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

The instant case comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 1997 rating decision of the San 
Juan VARO, which denied service connection for a chronic 
nervous condition on a new and material basis.  The veteran 
filed a timely notice of disagreement (NOD), and was issued a 
statement of the case in August 1997.  The RO received the 
veteran's substantive appeal in September 1997, at which time 
he withdrew his previous request for a hearing before the 
local Hearing Officer at the VARO.


FINDINGS OF FACT

1.  In May 1989, the RO denied entitlement to service 
connection for a psychiatric disorder.

2.  Evidence has been presented since the May 1989 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1989 RO rating decision that denied entitlement 
to service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  Evidence received since the May 1989 RO rating decision 
that denied entitlement to service connection for a 
psychiatric disorder is new and material evidence, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome, and, (2) the Board 
resolves this issue in the veteran's favor.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, No. 
96-1695 (U.S. Vet. App. Oct. 30, 1998).

The RO originally denied entitlement to service connection 
for a psychiatric disorder in May 1989 and notified the 
veteran of the decision by letter dated May 30, 1989.  The 
veteran did not appeal the RO's decision, which thus became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (1998); see Beausoleil v. Brown, 8 Vet. 
App. 459, 461 (1995).   

The relevant evidence reviewed at the time of the May 1989 RO 
decision included the veteran's July 1954 separation 
examination, which showed psychiatric examination as normal.  
There was no post-service evidence of a psychiatric disorder.  
On VA examination in December 1988, the veteran stated that 
he suffered from a psychiatric symptoms since active service.  
He had reportedly been treated by private psychiatrists.  No 
psychiatric disorder was diagnosed.

Evidence associated with the claims file subsequent to the 
May 1989 RO decision consists, in pertinent part, of private 
medical records showing the presence of a psychiatric 
disorder (anxiety-depression) as early as 1989.  Also 
obtained was a March 1997 written statement from Jose O. 
Fernandez Cuevas, M.D., in which he stated that the veteran 
had developed, "an emotional condition with episodes of 
anxiety and depression with out bursts of irritability and 
psychomotor disturbance as repercussions from his Korean War 
experience."  

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder.  The evidence noted above is both new 
and material.  It was not previously of record and suggests 
that the veteran has a current psychiatric disorder 
associated with his active service.  Dr. Cuevas' statement is 
presumed credible for the purpose of reopening the veteran's 
claims since it is within his competence as a medical doctor 
to render such an opinion.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The opinion also bears directly and 
substantially upon the pertinent issue regarding these claim, 
i.e., a connection between a current psychiatric disorder and 
active service.  This medical opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim of entitlement to service 
connection for a psychiatric disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, the Board finds that further 
development is necessary for a fair decision in this case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Contact the 48th Surgical Hospital in 
Seoul, Korea, and request the veteran's 
complete medical records, to include 
clinical records, including those showing 
any treatment for sustained from 1953 to 
1954.  See Veteran's Application for 
Compensation, dated June 20, 1988; see 
also Sheed v. Derwinski, 2 Vet. App. 256, 
259 (1992) (VA has a duty to obtain 
records directly from a treating facility 
when a veteran alleges treatment at such 
a facility during service, and records 
thereof are not otherwise available).  
Document all efforts to obtain the 
records and associate all responses with 
the claims file.  

2.  Request that the veteran provide a 
list of those who have treated him for 
any psychiatric disorder since his 
separation from active service.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  

The Board is particularly interested in 
all treatment received at any VA Medical 
Centers and from Jose O. Fernandez 
Cuevas, M.D.  The Board points out that 
actual treatment records, as opposed to 
summaries, are pertinent.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

3.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claims for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Request that the veteran provide a 
legible copy of the December 1974 
treatment record from Sociedad Espanola 
Mutuo Y Beneficia De Puerto Rico Auxilio 
Mutuo Hospital.  

5.  Afford the veteran a VA psychiatric 
examination, by a psychiatrist if 
available.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder, including the service medical 
records.  All tests deemed necessary by 
the examiner are to be performed.  

The examiner is asked to provide accurate 
diagnoses of all current psychiatric 
disorders the veteran has and determine 
the date of onset and etiology of all 
such disorders.   Based on the findings 
upon examination and a review of all the 
evidence in the claims file, the examiner 
should provide answers to the following:  
Is it at least as likely as not that any 
current psychiatric disorder is related 
to any finding or event or disease or 
injury during the veteran's active 
service? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Readjudicate the veteran claim, with 
application of all appropriate laws and 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the August 1997 statement 
of the case.  Allow an appropriate period 
of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658, (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes) (West Supp. 1998).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 


